Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


35 USC § 101
Applicant’s invention appears to be directed to an arrangement for communicatively coupling electric vehicles in order to coordinate a vehicle to vehicle charging event and bill for the service.  The examiner understands that the claimed arrangement of the charging management device communicating with two vehicles to effect the vehicle to vehicle charge to be unconventional arrangement  that provides a useful application (vehicle to vehicle charging rather than charging at a charging station).  Accordingly the examiner interprets the claims to be patent eligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde 20140089064 in view of  Rhodes 20210078432

Regarding Claim 1, Hyde discloses
receiving, by a charging management device, charging request data from a charging target vehicle;
Hyde is directed to a distributed electric vehicle to vehicle charging system.  (Hyde, para 0027, “[0027] In certain embodiments, a negotiation, communication, and/or target determination subsystem may be located on the first vehicle, may be located on the second vehicle, and/or may be remote from either vehicle, such as at a central location. A communication subsystem at a central location may receive a request for electrical energy from the first vehicle. The request may include a quantity of electrical energy requested; an anticipated route; a next charging stop; a charge state; an urgency indicator; status data, such as location data, route (which may include elevation changes), traffic conditions, stops completed, stops remaining, energy remaining, average energy usage; and/or the like.”)
searching, by the charging management device, for a charging providing vehicle sharing an electric power with the charging target vehicle in response to the charging request data;
Hyde discloses identifying a vehicle to provide power to the requesting vehicle.  (Hyde, para 0031, “[0031] The negotiation subsystem and/or a source identification subsystem may be used by the first vehicle to identify the second vehicle. Various methods may be used to identify the second vehicle. A transfer mechanism may be coupled to the second vehicle, and the first vehicle may detect the presence of a connection. The second vehicle may be identified by transmitting a request for electrical energy to the central location and receiving an indication of the second vehicle from a communication subsystem at a central location. The communication subsystem may also transmit an indication of a rendezvous location, transfer parameters, and/or the like to one or both vehicles. The source identification subsystem may identify the second vehicle by identifying a dedicated source vehicle nearest the first vehicle. Identifying the second vehicle may include determining whether the first vehicle is associated with an affinity group.”)
generating, by the charging management device, vehicle information data regarding the charging providing vehicle;
transmitting, by the charging management device, the vehicle information data to the charging target vehicle;
Hyde discloses sending charging vehicle information to the requesting vehicle.  (Hyde, para 0033, “The source identification subsystem may identify a plurality of possible exchange partners according to predetermined criteria. The communication subsystem may then transmit indications of the possible exchange partners to the first vehicle. The predetermined criteria may be received from the first vehicle. The possible exchange partners may be associated with an affinity group, be less than a predetermined distance or driving time from the first vehicle, be able to exchange energy in less than a predetermined total time including a driving time and a transfer time, include one or more compatible transfer mechanisms, be associated with a rating indication greater than a predetermined threshold, and/or the like. The rating indication may include an indication of average transfer efficiency, an indication of average transfer rate, an indication of a total amount of energy transferred, an indication of a net amount of energy transferred, and/or the like. The possible exchange partners may be identified according to availability information received from the possible exchange partners. The availability information may include an urgency of a task being performed (e.g., a task that interferes with the transfer of electrical energy), a willingness to exchange electrical energy, a price indication, an indication of a charge state, a required deviation, an indication of a presence of a driver, and/or the like.”)
checking, by the charging management device, charging result data received from the charging target vehicle or the charging providing vehicle;
Hyde discloses the system monitors the power transfer between vehicles.  (Hyde, para 0051, “[0051] The monitoring subsystem may monitor a charge state of an energy reservoir of the first and/or second vehicle while the energy is being transferred and may determine if and when a desired charge state has been reached. Alternatively or in addition, the monitoring subsystem may monitor a transfer history.”) 

Hyde does not explicitly disclose
generating, by the charging management device, payment request data based on the charging result data; and
transmitting, by the charging management device, the payment request data to the charging target vehicle.
Rhodes is directed to a system for supplying power from an electric vehicle and transmit an invoice to the power receiving party.  (Rhodes, abstract).  Rhodes discloses that the vehicle or a central provider can create an invoice for the supplied power.  (Rhodes, para 0028, “According to some embodiments, once invoices are created, these invoices can be transmitted to the service provider 110 for retention. In various instances, the service provider 110 can include a business or employer of the user of the vehicle 102. Also, while the invoicing features disclosed herein have been discussed as being performed at the vehicle level, the invoicing can also alternatively be created at the service provider 110.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Hyde with the invoice of Rhodes with the motivation of billing for charging services.  Id.

Regarding Claim 2, Hyde and Rhodes disclose the method of claim 1.
wherein receiving the charging request data further comprises:
receiving, by the charging management device, the charging request data from the charging target vehicle, wherein the charging request data comprises a position that the charging target vehicle is expected to park and a charging amount required by a battery of the charging target vehicle.
(Hyde, para 0027, “[0027] In certain embodiments, a negotiation, communication, and/or target determination subsystem may be located on the first vehicle, may be located on the second vehicle, and/or may be remote from either vehicle, such as at a central location. A communication subsystem at a central location may receive a request for electrical energy from the first vehicle. The request may include a quantity of electrical energy requested; an anticipated route; a next charging stop; a charge state; an urgency indicator; status data, such as location data, route (which may include elevation changes), traffic conditions, stops completed, stops remaining, energy remaining, average energy usage; and/or the like.”)

Regarding Claim 3, Hyde and Rhodes disclose the method of claim 1.
wherein generating the vehicle information data regarding the charging providing vehicle further comprises:
searching, by the charging management device, for vehicle management data;
determining, by the charging management device, whether a charging providing vehicle of a plurality of charging providing vehicles that provides the charging amount required by the battery to the charging target vehicle is located based on the vehicle management data; and
Hyde discloses identifying a charge providing vehicle based on various parameters including location and charge state.  (Hyde, para 0031-33, “The negotiation subsystem and/or a source identification subsystem may be used by the first vehicle to identify the second vehicle. Various methods may be used to identify the second vehicle. A transfer mechanism may be coupled to the second vehicle, and the first vehicle may detect the presence of a connection. The second vehicle may be identified by transmitting a request for electrical energy to the central location and receiving an indication of the second vehicle from a communication subsystem at a central location. The communication subsystem may also transmit an indication of a rendezvous location, transfer parameters, and/or the like to one or both vehicles. The source identification subsystem may identify the second vehicle by identifying a dedicated source vehicle nearest the first vehicle. Identifying the second vehicle may include determining whether the first vehicle is associated with an affinity group.   The source identification subsystem may identify the second vehicle according to predetermined criteria. The predetermined criteria may be received from the first vehicle and/or may be accessed from an information storage subsystem, which may store member information about affinity group members. The source identification subsystem may identify the second vehicle by retrieving the member information from the information storage subsystem. For example, the source identification subsystem may identify the second vehicle by retrieving information to determine whether the second vehicle includes one or more transfer mechanisms compatible with the first vehicle, to determine a rating indication associated with the second vehicle, and/or the like. The rating indication may include an indication of average transfer efficiency, an indication of average transfer rate, an indication of a total amount of energy transferred, an indication of a net amount of energy transferred, and/or the like.   The source identification subsystem may identify a plurality of possible exchange partners according to predetermined criteria. The communication subsystem may then transmit indications of the possible exchange partners to the first vehicle. The predetermined criteria may be received from the first vehicle. The possible exchange partners may be associated with an affinity group, be less than a predetermined distance or driving time from the first vehicle, be able to exchange energy in less than a predetermined total time including a driving time and a transfer time, include one or more compatible transfer mechanisms, be associated with a rating indication greater than a predetermined threshold, and/or the like. The rating indication may include an indication of average transfer efficiency, an indication of average transfer rate, an indication of a total amount of energy transferred, an indication of a net amount of energy transferred, and/or the like. The possible exchange partners may be identified according to availability information received from the possible exchange partners. The availability information may include an urgency of a task being performed (e.g., a task that interferes with the transfer of electrical energy), a willingness to exchange electrical energy, a price indication, an indication of a charge state, a required deviation, an indication of a presence of a driver, and/or the like.”)

when the charging providing vehicle of the plurality of charging providing vehicles is determined to be located, generating, by the charging management device, the vehicle information data regarding the charging providing vehicle.
Hyde discloses displaying possible charge exchange partners.  (Hyde, fig. 2)

Regarding claim 4, Hyde and Rhodes disclose the method of claim 1.
wherein generating the vehicle information data regarding the charging providing vehicle further comprises:
generating, by the charging management device, the vehicle information data including at least one of a vehicle type, a vehicle number, a parking location, an installation location of a charging and discharging device, charging and discharging port information, or wireless charging and discharging link information regarding the charging providing vehicle.

Hyde discloses that parameters of potential charging vehicles could include compatible charging mechanisms.  (Hyde, para 0033, “The source identification subsystem may identify a plurality of possible exchange partners according to predetermined criteria. The communication subsystem may then transmit indications of the possible exchange partners to the first vehicle. The predetermined criteria may be received from the first vehicle. The possible exchange partners may be associated with an affinity group, be less than a predetermined distance or driving time from the first vehicle, be able to exchange energy in less than a predetermined total time including a driving time and a transfer time, include one or more compatible transfer mechanisms, be associated with a rating indication greater than a predetermined threshold, and/or the like. The rating indication may include an indication of average transfer efficiency, an indication of average transfer rate, an indication of a total amount of energy transferred, an indication of a net amount of energy transferred, and/or the like. The possible exchange partners may be identified according to availability information received from the possible exchange partners. The availability information may include an urgency of a task being performed (e.g., a task that interferes with the transfer of electrical energy), a willingness to exchange electrical energy, a price indication, an indication of a charge state, a required deviation, an indication of a presence of a driver, and/or the like.”)

Regarding claim 5, Hyde and Rhodes disclose the method of claim 1.
wherein generating the vehicle information data regarding the charging providing vehicle further comprises:
transmitting, by the charging management device, charging providing query data to a communication device of the charge providing vehicle;
receiving, by the charging management device, charging providing response data from the communication device;
checking, by the charging management device, whether an approval is included in the charge providing response data; and
generating, by the charging management device, the vehicle information data regarding the charging providing vehicle when the charging providing response data includes the approval.
Hyde discloses that charging requesting vehicles may bid for the opportunity to supply charge and the charge supplying vehicle may accept a bid.  The examiner interprets acceptance of a bid to be an approval.  (Hyde, para 0040, “The first vehicle may use multiple criteria in selecting a bid. For example, a seller may select a bid with a highest bid price that also has a maximum transfer rate above a predetermined threshold, a distance or driving time below a predetermined threshold, a compatible method of transfer, a quantity of available energy above a predetermined threshold, and/or the like. Similarly, a buyer may select a bid with a lowest bid price with a maximum transfer rate above a predetermined threshold, a distance or driving time below a predetermined threshold, a transfer completion time below a predetermined threshold, a compatible method of transfer, a quantity of available energy above a predetermined threshold, and/or the like.”)

•	generating, by the charging management device, the vehicle information data regarding the charging providing vehicle when the charging providing response data includes the approval.
Hyde discloses receiving responses to charge queries from exchange partners and displaying them to users.  (Hyde, para 0037.”The responses may include locations of possible exchange partners. The negotiation and/or source identification subsystem may identify the second vehicle by selecting a second vehicle with less than a predetermined distance or driving time and/or with which energy can be exchanged in less than a predetermined total time, wherein the total time includes a transfer time and a driving time. Also or instead, the response may include availability information. As previously discussed, availability information may include an urgency of a task being performed (e.g., a task that interferes with the transfer of electrical energy), a willingness to exchange electrical energy, a price indication, an indication of a charge state, a required deviation, an indication of a presence of a driver, and/or the like.”)

Regarding Claim 6, Hyde and Rhodes disclose the method of claim 1.
wherein checking the charging result data further comprises: receiving, by the charging management device, first charging result data including at least one of a charging amount or a charging time from the charging target vehicle; and checking, by the charging management device, the first charging result data.
Hyde discloses receiving and verifying charging amount and target/recipient data.  (Hyde, para 0052, “ The monitoring subsystem may monitor the transfer to determine if the target charge state has been reached and/or if a desired quantity of electrical energy has been transferred. For example, the monitoring subsystem may monitor an instantaneous power of the transfer, a total quantity of electrical energy transferred, and/or the like. The monitoring subsystem may be configured to compare monitoring data collected by the first vehicle with monitoring data collected by the second vehicle.”)

Regarding Claim 7, Hyde and Rhodes disclose the method of claim 6.
wherein checking the charging result data further comprises: receiving, by the charging management device, second charging result data including at least one of a discharging amount or a discharging time from the charging providing vehicle; and checking, by the charging management device, the second charging result data.
Hyde discloses receiving and verifying charging amount and target/recipient data.  (Hyde, para 0052, “ The monitoring subsystem may monitor the transfer to determine if the target charge state has been reached and/or if a desired quantity of electrical energy has been transferred. For example, the monitoring subsystem may monitor an instantaneous power of the transfer, a total quantity of electrical energy transferred, and/or the like. The monitoring subsystem may be configured to compare monitoring data collected by the first vehicle with monitoring data collected by the second vehicle.”)

Regarding Claim 8, Hyde and Rhodes disclose the method of claim 1.
Hyde does not explicitly disclose
wherein generating the payment request data comprises: generating, by the charging management device, a payment charge based on the charging result data; and generating, by the charging management device, the payment request data including the payment charge.
Rhodes discloses billing for recipient for energy used.  (Rhodes, para 0027, “The invoiced amounts can correspond to monetary conversions of the usage parameters into monetary values. As noted above, the controller 106 can convert the usage parameters of the PttB system 104 into a monetary value by obtaining an energy cost factor and applying the energy cost factor to the usage parameters. The energy cost factor could be obtained by the controller 106 based on a most recent charging event. For example, the vehicle 102 was recently recharged at a cost of $1.50 per kWh.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Hyde with the result charge of Rhodes with the motivation of being paid for services.  Id.

Regarding Claim 9, Hyde and Rhodes disclose the method of claim 1=8.
wherein generating the payment charge comprises: searching, by the charging management device, for charge data including a charging unit price; and generating, by the charging management device, the payment charge based on the charge data and the charging result data.
Rhodes discloses billing for recipient for energy used.  (Rhodes, para 0027, “The invoiced amounts can correspond to monetary conversions of the usage parameters into monetary values. As noted above, the controller 106 can convert the usage parameters of the PttB system 104 into a monetary value by obtaining an energy cost factor and applying the energy cost factor to the usage parameters. The energy cost factor could be obtained by the controller 106 based on a most recent charging event. For example, the vehicle 102 was recently recharged at a cost of $1.50 per kWh.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Hyde with the result charge of Rhodes with the motivation of being paid for services.  Id.

Regarding Claim 10
a receiver configured to receive, from a charging target vehicle, charging request data and charging result data; 
an information generator configured to: search for a charging providing vehicle sharing electric power with the charging target vehicle based on the charging request data; and generate vehicle information data regarding the charging providing vehicle; 
a transmitter configured to transmit, to the charging target vehicle, the vehicle information data and payment request data.
See prior art rejection of claim 1 regarding Hyde

a controller configured to: generate a payment charge based on the charging result data and charge data; and generate payment request data including the payment charge; and 
See prior art rejection of claim 1/9 regarding Rhodes

Regarding Claim 11, 12,
See prior art rejections of claim 3,4.




Regarding Claim 15,
a charging target vehicle configured to generate charging request data including a position where the charging target vehicle is expected to park and a charging amount required by a battery of the charging target vehicle;
a charging providing vehicle configured to transmit, to the charging target vehicle, an electric power; and
a charging management device configured to:
search for the charging providing vehicle sharing the electric power with the charging target vehicle in response to the charging request data; generate vehicle information data regarding the charging providing vehicle; transmit, to the charging target vehicle, the vehicle information data; 
See prior art rejection of claim 1 regarding Hyde

generate payment request data based on charging result data;
and transmit, to the charging target vehicle, the payment request data.
See prior art rejection of claim 1 regarding Rhodes

Regarding Claim 16, Hyde and Rhodes disclose the system of claim 15

wherein the charging target vehicle is configured to receive, from the charging providing vehicle, the electric power through a wired cable.
(Hyde, para 0054, “Various transfer mechanisms may be used by the first and second vehicles. The transfer mechanism may transfer the quantity of electrical energy wirelessly. For example, the electrical energy may be transferred inductively, wirelessly, through radio frequency (RF) waves, and/or the like. The electrical energy may be transferred using a transfer line. The transfer line may be a cable, such as a low-inductance cable, a optical fiber, and/or the like. The transfer subsystem may include a low-stored-energy switch to control transfer. The low-inductance cable and low-stored-energy switch may reduce the risk of electrical shock due to energy remaining in the transfer subsystem after the transfer mechanism has been disconnected. A transfer line may magnetically couple the transfer line to the second vehicle. The transfer line may be a breakaway cable, and the magnet may have a magnetic force smaller than a tensile strength of the transfer line.”

Regarding Claim 17, Hyde and Rhodes disclose the system of claim 15
wherein a wireless charging receiver of the charging target vehicle is configured to receive the electric power from a wireless charging transmitter of the charging providing vehicle.
(Hyde, para 0054, “Various transfer mechanisms may be used by the first and second vehicles. The transfer mechanism may transfer the quantity of electrical energy wirelessly. For example, the electrical energy may be transferred inductively, wirelessly, through radio frequency (RF) waves, and/or the like. The electrical energy may be transferred using a transfer line. The transfer line may be a cable, such as a low-inductance cable, a optical fiber, and/or the like. The transfer subsystem may include a low-stored-energy switch to control transfer. The low-inductance cable and low-stored-energy switch may reduce the risk of electrical shock due to energy remaining in the transfer subsystem after the transfer mechanism has been disconnected. A transfer line may magnetically couple the transfer line to the second vehicle. The transfer line may be a breakaway cable, and the magnet may have a magnetic force smaller than a tensile strength of the transfer line.”


Regarding Claim 18, Hyde and Rhodes disclose the system of claim 15
wherein the charging management device is configured to:
search for vehicle management data that corresponds identification information of a vehicle and a remaining amount of a battery of the vehicle to location data of the vehicle; and
check a charging providing vehicle of a plurality of charging providing vehicles that provides the charging amount required by the battery of the charging target vehicle based on the vehicle management data.
See prior art rejection of claim 3

Regarding Claim 19, Hyde and Rhodes disclose the system of claim 18
wherein the charging management device is configured to:
search for a third party vehicle providing the charging amount required by the battery of the charging target vehicle when no vehicle is searched to share the electric power with the charging target vehicle in the position where the charging target vehicle is expected to park.
Hyde discloses searching for charge providing vehicles by parameters such as location and charge.  (See prior art rejection of claim 1).  Hyde discloses that charge providers must be trustworthy or charge exchange is refused.  Trustworthiness could be determined by vehicle membership to an “affinity group” or trustworthiness vouched for by a third party.  (Hyde, para 0044, “The negotiation subsystem may also determine a trustworthiness of the vehicles. If one vehicle is determined not to be trustworthy, the negotiation subsystem may refuse to exchange electrical energy with it and/or notify a user of the system and/or occupant of the other vehicle. The trustworthiness level may be determined by accessing a database of prequalified members, determining whether the vehicle belongs to an affinity group, contacting a third party, performing a credit check, determining if the vehicle is affiliated with a third party, determining if a third party guarantees payment by the vehicle, and/or the like. For example, the third party may be an insurance company that guarantees fuel for customers who pay a fee.”).  That is, every vehicle may not belong to the group (e.g. an auto club).  Accordingly, the system could search for a vehicle outside the group (3rd party) with sufficient trustworthiness to participate in a charge exchange.  

Regarding Claim 20, Hyde and Rhodes disclose the system of claim 15
wherein the charging management device is configured to:
generate a payment charge based on the charging result data including at least one of a charging amount, a charging time of the charging target vehicle, a discharging amount, or a discharging time of the charging providing vehicle; and generate the payment request data including the payment charge.
See prior art rejection of claim 1 regarding Rhodes

Claims 13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde 20140089064 in view of  Rhodes 20210078432 in view of Ohlhausen 20140365371


Regarding Claim 13, Hyde and Rhodes disclose the device of claim 10


Hyde does not explicitly disclose
generate an identification code based on the payment charge; and
generate the payment request data including the identification code.

Ohlhausen is directed to a merchant payment system.  (Ohlhausen, abstract).  Ohlhausen discloses that is known for payment server to generate an invoice with barcode for delivery to a customer computer.  The customer optically scans the code to effect payment.   (Ohlhausen, para 0019-20, “FIG. 1 shows a merchant computer 100 comprising computer hardware such a processor 101, memory 102, hard drive 103 (or tangible computer readable storage media). The merchant computer may be a desktop, server, laptop, smart phone or other computer device. The merchant may use more than one computer, such as a combination of a desktop and a smart phone in some configurations. The computer readable media (CRM) may comprise specially configured instructions (a checkout processor 200) comprising an invoice generator 205, merchant data collector 210, a barcode generator 215, and delivery module 220. The invoice generator 205 may request data from the computer as to the products, quantities, and price of products to be purchased (e.g. "Sales Information 250".). Other examples of Sales Information 250 may include a sales identification number; numbers and names of items in sale, price per item, currency, sales tax, date and time of sale, etc. The merchant may input these products into a datastore 240 using a scanner 104 or other technology product recognition technology. The merchant data collector 210 is configured to store information about the merchant, i.e. the "Merchant Information 230" in the computer readable storage memory. Merchant Information 230 may include name, address, email address, website URLs, bank or other payment details of the merchant, Payment Service Provider (PSP) details, and/or merchant ID. "Transaction Information 255" may include both "Merchant Information 230" and "Sales Information 250" or an identifier associated with the Merchant Information and the Sales Information. The scanner 104 can place product information into the transaction datastore 240 which the invoice generator 205 can use to generate the sales information 250. Both the Merchant Information 230 and Sales Information 250 may be encoded by a barcode generator 215 into a barcode 125. The barcode generator may create barcodes in a number of different recognized barcodes formats such as the UPC or Matrix (2D) barcode. The checkout processor 200 can deliver the invoice and barcode to the delivery module which will format the invoice and barcode into a format suitable for final delivery to the customer computer. In some cases, the delivery module 220 may comprise an email module for delivering the invoice and barcode via email, a fax module for delivering the invoice and barcode via fax, a display module for displaying the invoice and barcode on a screen, and a printer module for formatting and delivering the invoice and barcode to a printer.   The customer computer 130 may comprise a processor 131, memory 132, and tangible computer readable storage media 133. The CRM may comprise a payment application ("the App") 300 configured to receive the Merchant and Sales Information via a barcode receiver or intake module 305. For example, an email client may receive the email with the barcode, and a data processor may determine the Merchant Information and Sales Information from the barcode. Of course, barcodes are often used for scanners, so in some embodiments, the email module may deliver the Merchant Information and Sales Information without encoding it into a barcode. The email module may employ encryption to provide additional security to the transaction. The customer computer may also comprise an integrated camera or feature a connected scanner 134 as shown for reading a barcode displayed on a display 105 on the merchant computer 100 or printed on an invoice 125 by the printer 120. The App may interface with drivers or other software used to control an optic device such as a scanner or camera to capture an image of the barcode. The invoice intake module 305 may comprise a barcode decoder 306 (FIG. 4) configured to decode the sales and merchant information from the scanned barcode in order to provide the customer computer with the needed information to effect the payment process.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Hyde and Rhodes with the payment code of Ohlhausen with the motivation of collecting payments.  Id.  

Regarding Claim 14, Hyde, Rhodes and Ohlhausen disclose the device of claim 13.
wherein the identification code includes at least one of a radio frequency identification tag, a near field communication tag, a one-dimensional barcode, or a two-dimensional barcode.
See prior art rejection of claim 13.
Conclusion







Relevant art not relied on but made of record include
Mou, “Vehicle-to-Vehicle charging system fundamental and design comparison”, 2/2019, https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8755057

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687